DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-7 filed on 11/25/2019 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,7 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a topical flavoring product comprising a solid flavoring dispersed in a non-aqueous continuous  medium , which also contains oleic acid and sodium 
Claim 7 recites a flavor concentrate “capable of dilution” to a product according to claim 1, comprising from 20 to 60% by weight of continuous medium, with correspondingly higher proportions of solid flavouring and oleic acid/sodium oleate, their relative proportions being those desired in the final product.
There is insufficient antecedent basis for “the final product”  “capable of dilution” only indicates a possibility, and the composition of the  “their relative proportions” is unclear. One of ordinary skill in the art  would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Potentially Allowable Subject Matter
The subject matter in claims 1-7 is potentially allowable. The closest prior art is Nizikazi  (US 5,037,564) cited by the applicant in an IDS, which does not however, disclose a solid flavoring and the claimed ratio of oleic acid: sodium oleate; and US 3507665, cited by the applicant in an IDS, which does not however disclose the claimed ratio of oleic acid to sodiuim oleate.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793